DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 45 is rejected under 35 U.S.C. 101 because it further defines a device (the voltammetric reference control system of claim 1) by how it is used.  If this claim were issued in a patent the public would not know if they had to actually use the voltammetric reference control system of claim 1 as indicated in order to infringe the claimed system.  See MPEP 2173.05(q)(I).  


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-35 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 reads as follows

    PNG
    media_image1.png
    375
    825
    media_image1.png
    Greyscale


There is no need to go through the Wands enablement factors (MPEP 2164.01(a)) as the claim is not enabled on its face.  Regarding voltammetric sensors Applicant’s specification states, “Voltammetric sensors measure ion concentration by measuring a current response as a function of swept potential.[italicizing by the examiner]”  See page 6, lines 23-24 of the originally filed specification.1  However,  

    PNG
    media_image3.png
    147
    982
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    63
    962
    media_image4.png
    Greyscale


Taken from an online Corrosionpedia article entitled “Potentiodynamic”.
 
So, clearly applying a voltammetric signal to a refence electrode system and receiving a potentiodynamic electrochemical response are not compatible as voltammetry, as explained by Applicant, means applying a sweeping voltage to the electrode and measuring resulting current, while potentiodynamic as conventionally understood2  is the reverse applying a current and measuring a voltage.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-35 and 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) Claim 1 recites the limitation "a second processor configured to process the reference potential from the voltammogram... [italicizing by the Examiner]" in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim preamble just states, “A voltammetric reference control system for generating a reference potential, . . . .”  Moreover, the reference potential referred to in the preamble is an actual physical phenomenon, while the reference potential referred to in the last two lines of the claim is a measurement value, that is a numerical value with a unit, for example, volts, attached to it, as a voltammogram is essentially just a collection of measurement data points.

b) in claim 1 what is meant by “the reference potential from the voltammogram…”?  This is not a conventional expression in the electrochemical sensing art     How is the reference potential to be recognized from the voltammogram?  If Applicant is being his own lexicographer please heed MPEP 2173.05(a).


c) Claim 9 recites the limitation " chemical properties of the redox species and/or the pH set by the redox species local to a reference electrode" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

d) in claim 8 what is meant by “a reference electrode data input”?  Such an input is neither defined or explained in Applicant’s specification nor is it a term of art.  If Applicant is being his own lexicographer please heed MPEP 2173.05(a).


e) claim 10 recites, “The voltammetric reference control system according to claim 8, wherein the second processor uses the reference electrode data to process the reference potential.”  However, claim 1, from which claim 10 ultimately depends, recites “a second processor configured to process the reference potential from the voltammogram.”  It is not clear how to reconcile these limitations. In claim 10 is the second processor using the reference electrode data instead of the voltammogram to process the reference potential or is the second processor using the reference electrode data with the voltammogram to process the reference potential?

f) in claim 11, which processor is being referred to? Presumably it is the second processor.

g) Claim 17 recites the limitation "the solution [singular]" in line 2 and “solution” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


h) in claim 18 the scope of “set the local environment” Is not clear.

i) in claims 19 and 20 what is meant by an “active molecule”?

k) in claim 21 the scope of “set the local environment” Is not clear.


l) in claim 22 the clause “wherein the voltammetric reference control system is configured to apply an appropriately charged potential, depending upon the nature of a redox species, to one or more electrodes in the reference electrode system…” is very vague.  As there is no context of chemical reaction or operation to be performed in the claim the scope of “appropriately charged” is unlimited. To what structure is the appropriately charged potential being applied?

m) while claim 23 does list several specific methodologies “appropriately charged potential” is still vague as there is still not enough context to determine the limits of “appropriate” . What is an example of an appropriately charged potential of a single linear sweep?


n) in claim 24 to what structure is the appropriately charged potential being applied?
 
o) what is the scope of “a local environment of the reference electrode system has stabilized”?  What, for example, in the local environment would be stabilized?


p) Claim 25 recites the limitation " after each cycle of the appropriately charged potential," in line 4.  There is insufficient antecedent basis for this limitation in the claim.  There are no “cycles” in claim 22.
q) in claim 25 what is meant by a “cycle of appropriately charged potential”?

r) in claim 25 what is the difference between a cycle and a scan?

s) in claim 26 what is meant by “normal pulse voltammetry” 

t) in claim 26 what is meant by “elliptical voltammetry” 

u) in claim 26 what is meant by the phrase “to sweep the potential and/or my apply fixed potential amperometry or fixed current potentiometry…”?

v) claim 28 recites, “wherein the second processor is part of the voltammetric signal generator.”  However, claim 1, from which claim 28 depends, recites “a voltammetric signal generator configured to generate a voltammetric signal and apply the generated voltammetric signal to a reference electrode system; . . . .”  Is the votlammetric signal generator that the second processor is part of in claim 28 the same voltammetric signal generator provided in claim 1?

w) in claim 30 how is the received second signal different from the potentiodynamic electrochemical response in claim 1?

x) in claim 33 is the “a reference electrode system” different from the reference electrode system referred to in underlying claim 1?
y) independent Claim 37 recites the limitation “. . . .; and processing the reference potential from the voltammetric response…”  in the last two lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The claim preamble just states, " a redox species sensitive to proton concentration configured in use to contact a solution to generate a reference potential for an electrochemical sensor, . . . .”  Moreover, the reference potential referred to in the preamble is an actual physical phenomenon, while the reference potential referred to in the last two lines of the claim is a measurement value, that is a numerical value with a unit, for example, volts, attached to it, as a voltammogram is essentially just a collection of measurement data points.
. 
z) in claim 37 what is meant by “the reference potential from the voltammetric response…”?   This is not a conventional expression in the electrochemical sensing art    How is the reference potential to be recognized from the voltammetric response?  If Applicant is being his own lexicographer please heed MPEP 2173.05(a).

aa) independent Claim 37 preamble recites 

    PNG
    media_image5.png
    170
    977
    media_image5.png
    Greyscale


This preamble is ambiguous as it is not clear whether the method actually requires that the refence electrode comprising a redox species sensitive to proton concentration is actually contacting a solution to generate a reference potential for an electrochemical sensor.  The Examiner suggest instead, 
A method of controlling a reference electrode comprising a redox species sensitive to proton concentration, comprising:
contacting  a solution with the reference electrode in order to generate a reference potential for an electrochemical sensor;
applying a voltammetric signal to the reference electrode; . . . . -


ab) claim 37 is for “[a] method of controlling a reference electrode . . . “  However, it is not clear what is encompassed by this “controlling” as there is no “controlling” step in the claim or any claim dependent therefrom; Applicant’s specification only refers to controlling the local environment of the calibration electrode, for example, original specification page 18, lines 19-23; and page 29, lines 10-11; and, in the electrochemical sensing art, the reference electrode of an electrochemical measurement is not typically “controlled” during measurement, so there is no clue from the prior art as what is unambiguously meant.

ac) in claim 37 it is not clear what structure the claimed method is relying upon or manipulating.  For example, what electrodes are involved in performing the step of “applying a voltammetric signal to the reference electrode; . . . “?  What structure is “receiving a voltammetric response to the applied voltammetric signal from the reference electrode; . . . .” and  what is “processing the reference potential from the voltammetric response…”?

ad) in claim 39 what structure is “receiving reference electrode data about the reference electrode…”?  From where is this data received?

ae) claim 39 requires “receiving reference electrode data about the reference electrode.”  However, claim 37, from which claim 39 depends, requires “receiving a voltammetric response to the applied voltammetric signal from the reference electrode; . . . “  As “reference electrode data” is neither defined by Applicant nor a term or art it is not clear how the voltammetric response of claim 37 is excluded by claim 39. That is, how does claim 39 necessarily require data in addition to the voltammetric response?

af) Claim 40 recites the limitation "the redox species" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

ag) Claim 40 recites the limitation "a value of the local pH set by the reference electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no suggestion in claim 39 that the reference electrode is capable of setting pH nor is this a typical capability of reference electrodes.


ah) claim 45 is indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Duimstra et al. WO 2010/104962 A1 (hereafter “Duimstra”).

Addressing claim 37, Duimstra discloses a method of controlling a reference electrode (see page 13, lines 30-31) comprising a redox species sensitive to proton concentration (Duimstra discloses providing anthraquinone (AQ) or 9,10-phenathrenequinone (PAQ) as redox species.  See page 5, lines 11-12; page 20, 
lines 15-27; and page 21, lines 21-23. Duimstra further discloses that AQ and PAQ are redox-active pH sensitive agents.  See page 2, lines 14-18.) configured in use to contact a solution to generate a reference potential for an electrochemical sensor (page 7, 
lines 28-31), comprising: 
applying a voltammetric signal to the reference electrode (although Duimstra does not explicitly disclose performing this step, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform it because it is arguably suggested by Duimstra as Duimstra states, 

    PNG
    media_image6.png
    399
    1178
    media_image6.png
    Greyscale
	See Duimstra page 14, lines 28-33.
 ); 
receiving a voltammetric response to the applied voltammetric signal from the reference electrode (again, 

    PNG
    media_image7.png
    399
    1178
    media_image7.png
    Greyscale

 		See Duimstra page 14, lines 28-33.)
; and 
processing the reference potential from the voltammetric response (in light of Duimstra page 14, lines 28-33, reproduced above, Duimstra, page 13, lines 30-31, which states, “Thus, instability in a given RE can be corrected by comparison with the known fixed
response of the AIE…”, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to process the reference potential from the voltammetric response by determining whether it has significantly diverged from its initial value during use of the reference electrode with the electrochemical sensor for making a measurement on a sample.  If a companion of the voltammetric response of the reference electrode during use of the reference electrode shows that the voltammetric response has significantly departed from its initial then the extent of the divergent can be used to correct the voltammetric response of the reference electrode based on a previous calibration.).


	Addressing claim 38, as discussed in the rejection of underlying claim 37, if there is found to be significant departure of the reference potential (relative to the AIE (reference calibration electrode) then an error in the potential is assumed and the extent of the departure is used to current the reference potential and in turn the measurement from an electrochemical sensor.


Claims 42 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Duimstra as applied to claims 37 and 38 above, and further in view of Hyland et al. 
US 8,239,138 B2 (hereafter “Hyland”) and Kato et al. US 6,290,829 (hereafter “Kato”).

Addressing claim 42, Duimstra does not disclose performing the step of “using the voltammetric response to determine when the reference electrode is either malfunctioning or operating below a threshold performance level.”  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform this step because as shown by Hyland and Kato it was known in the electrochemical sensor art that when the response of an electrochemical sensor goes outside a certain range from its expected response value that the sensor response is beyond mathematical correction as the sensor is malfunctioning due to structural damage or degradation, for example.  See Hyland the title and col. 7:7-14, and Kato the title and col. 4:3-22. 
	 

Addressing claim 44, Duimstra does not disclose performing the step of 
“selecting a different reference electrode and applying the voltammetric signal to a different reference electrode when it is determined that the reference electrode is either malfunctioning or operating below a threshold performance level.”  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to perform this step because as shown by Hyland and Kato it was known in the electrochemical sensor art that when the response of an electrochemical sensor goes outside a certain range from its expected response value that the sensor response is beyond mathematical correction as the sensor is malfunctioning due to structural damage or degradation, for example.  See Hyland the title and col. 7:7-14, and Kato the title and col. 4:3-22. 




Other relevant Prior Art

The International Search Report for International application no. PCT/EP2018/077780 cites an article by Chun-Yueh Huang entitled “Design of a Portable Potentiostat with Dual-microprocessors” as an “X” document against claims 1-36 of that application.  However, this article does not disclose “a second processor configured to process the reference potential from the voltammogram…” as required by claim 1 of U.S. application no. 16/755483 nor performing the step of “processing the reference potential from the voltammetric response…” as required by independent claim 37.
This Search Report also cites an article by Chun-Yueh Huang entitled “Integrated potentiostat for electrochemical sensing of urinary 3-hydroxyanthranilic acid with molecularly imprinted poly(ethylene-co-vinyl alcohol)” as an “X” document against 
claims 1-36.  However, this article also does not disclose “a second processor configured to process the reference potential from the voltammogram…” as required by claim 1 of U.S. application no. 16/755483 nor performing the step of “processing the reference potential from the voltammetric response…” as required by independent claim 37.    
   	This Search Report also cites US 2012/205258 A1 as an “X” document against claims 1-36.   However, this article also does not disclose “a second processor configured to process the reference potential from the voltammogram…” as required by claim 1 of U.S. application no. 16/755483 nor performing the step of “processing the reference potential from the voltammetric response…” as required by independent claim 37.    
 The Written Opinion for International application no. PCT/EP2018/077780 broadly relies upon the two articles and the PG-PUB cited as “X” documents in the Search Report to reject a number of claims in the application.  As just discussed these documents do not adversely affect the patentability of the claims in U.S. application no. 16/755483.  


 

Bryan et al. US 4,822,456 (hereafter “Bryan”)discloses a voltammetric reference control system for generating a reference potential (see the Abstract and Figure 5), the reference potential being suitable for an electrochemical sensor configured for sensing properties of solutions (see the title), the voltammetric reference control system comprising: 
a voltammetric signal generator3 (40) configured to generate a voltammetric signal and apply the generated voltammetric signal to a reference electrode system (10) (note that that pseudorandom signal generator 40 causes a current to flow to the reference electrode by applying a time varying signal to it, which implies generating generate a voltammetric signal and apply the generated voltammetric signal to a reference electrode system.  See col. 6:30-35 and claim 18, step (b).  Moreover, Bryan disclsoe4s that the  pseudorandom signal may be, for example, less than 0.2 millivolts.4
).
	However, in contrast to the invention of claim 1 Bryan does not disclose 
“a voltammetric signal processor configured to receive a potentiodynamic electrochemical response from the reference electrode system to the applied voltammetric signal and to generate a voltammogram from the potentiodynamic electrochemical response; and 
a second processor configured to process the reference potential from the voltammogram.”
In Bryan, while there is a voltammetric signal processor configured to receive an  electrochemical response from the reference electrode system to the applied voltammetric signal, it cross-correlates the electrochemical responses with the common ground current.  See claim 18, especially steps (d) and (e), Figure 4, and col. 6:13-63.  




Allowable Subject Matter


Claims 39-41 and 43 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 39 the combination of limitations requires performing the step of “receiving reference electrode data about the reference electrode.”  Examples of such reference electrode data are listed in claim 40, which depends from 
claim 39.  
	In contrast, in Duimstra there is no suggestion of receiving reference electrode data about the reference electrode nor is there is readily apparent way in which this data could be used while performing the method of claim 37 based on the teaching of Duimstra.

b) claims 40, 41, and 43 depend from allowable claim 39.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/ Primary Examiner, Art Unit 1795                                                                                                                                                                                             July 22, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
  See MPEP 804 II.B.2(a).
        
        2 Applicant provides no explanation or example of “potentiodynamic” so the Examiner relies upon its conventional meaning.  
        3 Regarding voltammetric sensors Applicant’s specification states, 
        
        “Voltammetric sensors measure ion concentration by measuring a current response as a function
        
        of swept potential.”  See page 6, lines 23-24 of the originally filed specification.  
        The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale
  See MPEP 804 II.B.2(a).
        	 
        4
    PNG
    media_image8.png
    357
    453
    media_image8.png
    Greyscale

        See col. 3:29-45.